Citation Nr: 1012551	
Decision Date: 04/02/10    Archive Date: 04/14/10	

DOCKET NO.  99-11 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than February 9, 
1999, for the award of a total rating based on individual 
unemployability due to the severity of service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had active service from January 1961 to January 
1965.

A review of the evidence of record reveals that by rating 
decision dated in August 1998, the Milwaukee RO increased 
the disability rating for the Veteran's service-connected 
low back disorder to 60 percent from 20 percent disabling, 
effective February 2, 1998.  The Veteran disagreed with the 
assigned rating and the effective date for that rating.  In 
a May 2000 decision, the VARO in Reno, Nevada, denied 
service connection for cervical spine disorder, but granted 
service connection for chronic major depression and assigned 
a 20 percent disability rating.  That rating decision also 
granted a TDIU.  The effective date for the multiple awards 
was June 14, 1999.  The Veteran expressed disagreement with 
the denial of service connection for a cervical spine 
disorder and with the effective date for service connection 
for depression and for the effective date for the TDIU.  By 
rating decision dated in July 2002 the effective dates for 
service connection for depression and for the TDIU were 
changed to February 9, 1999.  

By decision dated in July 2003, the Board found that a 
November 2002 Board decision did not contain clear and 
unmistakable error in that it was supported by the evidence 
of record, and it was not shown that the applicable 
statutory and regulatory provisions existing at the time 
were either not considered or misapplied.  The Veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2005 Order, the Court ordered 
that the July 2003 Board decision denying the clear and 
unmistakable error claim be vacated.  In a June 2007 Joint 
Motion to Remand, the Court vacated the November 2002 Board 
decision and remanded the case for additional action.

The June 2007 Joint Motion to Remand noted that VA did not 
fully discharge its duties to notify and assist the Veteran 
in the development of his claims in accordance with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009).

In December 2007, the Board remanded the case for the 
issuance of a fully compliant VCAA notice letter with regard 
to the issues under consideration.  This was accomplished by 
letters dated in December 2007 and July 2008.  

By decision dated in February 2009, the Board determined 
that the criteria for an effective date earlier than 
February 9, 1999, for service connection for chronic major 
depression were not met, the criteria for an effective date 
earlier than February 2, 1998, for the assignment of a 
60 percent disability rating for status post multiple 
laminectomies with degeneration and vacuum signs, L4 - S1, 
were not met, and the criteria for an effective date earlier 
than February 9, 1999, for a TDIU were not met.  

In a Joint Motion for Partial Remand that was granted by a 
Court Order dated in December 2009, the part of the Board 
decision that denied entitlement to an effective date 
earlier than February 9, 1999, for the award of a TDIU due 
to the severity of service-connected disabilities was 
remanded so that the Board could address whether the Veteran 
had submitted an informal claim for TDIU at least as early 
as February 1998 for the period up to February 2, 1999.  


FINDING OF FACT

The Veteran was not able to secure or follow a substantially 
gainful occupation from February 2, 1998.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met from February 
2, 1998.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.341, 3.400, 4.16 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  
In this case, the Board is granting, in full, the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.

Applicable Law and Regulations

The Veteran has claimed entitlement to TDIU because of the 
severity of his service-connected disabilities.  A total 
rating based on unemployability due to service-connected 
disabilities may be granted if the service-connected 
disabilities preclude the Veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent.  38 C.F.R. 
§ 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment, and generally shall be deemed to exist 
when a Veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of 
the Census, as the poverty threshold for one person.  
Marginal employment may also be held to exist, on a facts-
found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to 
the nature of the employment and the reason for termination.  
38 C.F.R. § 4.16(a).

The essential inquiry is, "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  Neither nonservice-connected 
disabilities nor advancing age may be considered in the 
determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420 (1999).  A TDIU claim is an alternate way to obtain 
a total disability rating without recourse to a 100 percent 
evaluation under VA's Rating Schedule.

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such 
date; otherwise, the effective date is the date of receipt 
of the claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2). A TDIU claim is a claim for increased 
compensation, and the effective date rules for increased 
compensation apply to a TDIU claim. 

VA's General Counsel determined that if VA has found a 
Veteran to be totally disabled as a result of a particular 
service-connected disability or combination of disabilities 
pursuant to the Rating Schedule, there is no need, and/or 
authority, to otherwise rate that Veteran totally disabled 
on any other basis.  VA's General Counsel has determined 
that, because both the 100 percent disability schedular 
rating and a TDIU awarded pursuant to 38 C.F.R. § 4.16(a) 
reflect unemployability, a determination that the individual 
is unemployable as a result of service-connected disability 
under 38 C.F.R. § 4.16(a) is unnecessary to adequately 
compensate the individual and is superfluous.  See 
VAOPGCPREC 6-99 (June 7, 1999); see also Green v. West, 11 
Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994). 

In view of the foregoing, the Board notes that the 
disability rating for the Veteran's service-connected back 
disorder was 60 percent, effective February 2, 1998.  

Therefore, the Veteran was eligible for consideration for a 
TDIU under 38 C.F.R. § 4.16(a) from early 1998 to early 
1999, and the remaining issue is whether he was unable to 
secure or follow a substantially gainful occupation as a 
result of the service-connected disabilities at that time.

Additionally, according to information from the Bureau of 
the Census, the poverty threshold for an individual with a 
spouse and three children in 1998 was around $19,000.  The 
record shows that the Veteran had no more than marginal 
employment in 1998.  Therefore, by technical definition, the 
Veteran was not actively engaged in substantially gainful 
employment from February 1998 to February 1999.

In the Veteran's application for increased compensation 
based on unemployability that was received in November 1999, 
the Veteran indicated that he received three years of 
college education.  He stated he had not had any other 
education or training before he became too disabled to work.  
He stated that he last worked on a full-time basis in June 
1998 when he "accepted the truth."  With regards to 
employment in 1998, he reported receiving a very limited 
amount of money. 

Of record is a copy of an X-ray study of the lumbosacral 
spine taken on February 20, 1998.  It showed degenerative 
changes with narrowing of the L5/S1 and L4/L5 intervertebral 
disc spaces.  The physiological lumbar lordosis was 
straightened.  End-plate hypertrophic changes were seen with 
fairly large osteophytes at the L1-L2 and L3-L5 levels.  
Post surgical changes were seen at the L5 and S1 levels.  

The pertinent evidence of record also includes a report of a 
VA spinal examination accorded the Veteran on February 24, 
1998.  He reported having undergone several diskectomies in 
the past.  He stated that from 1965 until 1996 he worked at 
light duty jobs, mostly office-type positions.  He stated 
that he had the same symptoms over the past 30 years with 
intermittent back pain that was made worse by activity.  He 
also referred to right sciatica going down the back, 
posterior thigh, and lateral calf, into the right side of 
the right foot when he was active, or when he coughed or 
sneezed very hard.  He stated that he could do anything he 
wanted to, but it just caused him pain.  He currently was 
taking no medicine and he probably had not had any treatment 
for more than 30 years.

On examination, the examiner noted that the Veteran "in no 
way" tried to maximize his symptoms, but was a "wee bit 
stoic about it all."  Function of the back was to 70 degrees 
and it appeared to the examiner the Veteran was trying very 
hard to get to maximum flexion.  He was noted to be a little 
slow arising from a seated position.  When the examiner 
tried to get the Veteran to extend, he extended from the 
hips and there was no extension of the lumbar spine.  
Rotation was to 32 degrees in either direction.  Lateral 
bending was 20 degrees to the right and 30 degrees to the 
left.  Straight leg raising was negative at 90 degrees and 
there was an absent ankle jerk on the right and S1 numbness.  
There was no atrophy of the calves.  Muscle strength was 
good.  The examiner stated the Veteran had "objective 
disease in his lumbar spine, both by X-ray and by physical 
exam."  The impression was status post multiple 
laminectomies with degeneration and vacuum signs at L4/L5 
and L5/S1.  

The Board finds based on the evidence of record in 1998 that 
it is reasonable to find that the Veteran was unable to 
maintain substantially gainful employment as a direct result 
of his low back disability.  Given the Veteran's statements 
that he was not working in a gainful manner during 1998, and 
the fact that whatever work he did during that year was 
marginal at best, the Board finds that entitlement to TDIU 
is warranted from February 2, 1998, the date of receipt of 
the Veteran's claim for an increased disability rating for 
his low back disability.  




ORDER

Entitlement to an earlier effective date of February 2, 1998 
for the assignment of TDIU is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


